Citation Nr: 0921729	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral otitis media 
with hearing loss and perforated left ear drum, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1944 to June 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Buffalo, 
New York.  In a June 2006 rating decision, the Decision 
Review Officer granted a compensable evaluation of 10 
percent, effective retroactively to September 2003.  The 
Veteran continued his appeal for an even higher rating.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to 
be seeking the highest possible rating unless he expressly 
indicates otherwise).

The Veteran appeared at a local hearing in June 2006 before 
an RO Decision Review Officer.  A transcript of the hearing 
testimony is associated with the claims file.

The Veteran is also diagnosed with coronary artery disease, 
status post coronary artery bypass graft.  He indicated in a 
December 2005 letter that his heart disease is secondary to 
the antibiotics used to treat chronic ear infections.  This 
issue has not been considered by the RO, much less denied and 
timely appealed to the Board.  So, it is referred to the RO 
for appropriate action, as the Board does not currently have 
jurisdiction to consider it.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board does not have jurisdiction of an 
issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The Veteran's chronic otitis media has not manifested 
with any peripheral vestibular disorders, Meniere's syndrome, 
loss of auricle, or malignancy.
2.  The Veteran's right ear hearing loss manifests at Level 
I, and his left ear hearing loss manifests at Level IX.


CONCLUSION OF LAW

The requirements are not met for a total evaluation higher 
than 10 percent for bilateral otitis media with hearing loss 
and perforated left ear drum.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.10, 4.87, Diagnostic Codes 6100, 6200 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the Veteran in February 2004 and May 2004 
did not fully comply with the statutory notice required for 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Content-compliant errors are presumed 
prejudicial unless rebutted by VA.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, the February and May 2004 notices 
informed the Veteran of the general evidence needed to 
support his claim, what part of that evidence is to be 
provided by the claimant, and what part VA will attempt to 
obtain.  A March 2006 letter informed him how disability 
evaluations and effective dates are determined.  The only 
component omitted in the prior notices were the rating 
criteria which would provide a basis for an increased rating.  
This omission was in fact addressed in the June 2006 
statement of the case, which specifically informed the 
Veteran of the rating criteria which would provide a basis 
for an increased rating.  The claim was readjudicated in a 
June 2006 supplemental statement of the case.  It was also 
addressed by the Decision Review Officer at the local hearing   
As a result, the Board finds the purposes of a fully content-
compliant notice was not frustrated, and neither was the 
fairness of the adjudication affected.  Sanders, 487 F.3d. at 
881.  Further, the Board finds the Veteran in fact had a 
meaningful opportunity to participate in the adjudication of 
his claim.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Thus, any content-of-notice error was cured and 
rendered harmless.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  As noted and found above, the Veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the Decision Review Officer 
reviewed the claim on a de novo basis, which resulted in a 
partial allowance.  In light of the above, no prejudice 
accrued to the Veteran, and the Board may address the merits 
of the appeal.  See 38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Id. at 594.  
Where an increase in the level of a service-connected 
disability is at issue, however, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nonetheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See also Fenderson v. West, 12 Vet. App. 119 
(1999).

Analysis

By way of history, the Veteran sustained acoustic trauma 
during shipboard Naval service in World War II secondary to 
duties in close proximity to 5 inch guns.  A January 1948 
rating decision granted entitlement to service connection for 
chronic otitis media with scarring of both ear drums with an 
initial noncompensable evaluation, effective June 1946.  An 
April 1948 rating decision granted a 10 percent rating, 
effective January 1948.  A June 1960 rating decision reduced 
the evaluation to noncompensable, effective August 1960.  His 
current claim was received by the RO in September 2003.

In his Notice of Disagreement, the Veteran asserted he 
experienced recurrent ear infections and constant pain in his 
left ear.  He noted the pain radiated into his neck.  In his 
Substantive Appeal (VA Form 9), he urged that his VA audio 
examination had to have been inaccurate for him not to have 
received compensation for his right ear hearing loss as well 
as his left ear, especially in light of the fact his right 
ear does all of his hearing.  He noted that he kept cotton in 
his left ear to keep the wind and cold out.  Therefore, he 
argued, a truly accurate hearing test would be one where he 
kept cotton in his left ear during the test.

Otitis media is rated on the basis of whether it manifests 
with purulent discharge, a tumor of the inner ear, impact on 
the mastoid, or any combination of those symptomatologies.  
If it does, it warrants an evaluation of 10 percent, which is 
the maximum evaluation allowed.  Any associated hearing loss 
is rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  
Chronic, nonsuppurative (no purulent discharge) otitis media 
is rated on the basis of the associated hearing impairment.  
See Diagnostic Code 6201.

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The February 2006 VA ear examination report notes the Veteran 
was then currently taking an antibiotic, but the examiner 
noted the electronic medical records did not note any 
drainage.  The history of his in-service injury was noted.  
The Veteran noted that there had been no drainage in a year 
or so, and he was prescribed Gatifloxacin 400 mg for pain, 
which the Veteran noted ran down his neck.  The examiner 
noted the pain did not start at the mastoid process but below 
it, and then down the neck.  There was no real vertigo.  The 
Veteran denied any itching, and he noted the pain was present 
whenever the left ear was infected.  The Veteran reported 
experiencing similar pain with his heart trouble, for which 
he underwent coronary artery bypass grafts x 5.  In addition 
to the other medication, he also was taking hydrocodone 55 
with acetaminophen for pain.  The examiner noted there was no 
malignancy.

The examiner noted the auricle of the left ear was not 
deformed, and the external canal was dry.  There was no 
edema, scale, or discharge.  The tympanic membrane on the 
left was ruptured but with no discharge.  Nose and throat 
were negative, and the mastoids were not sore.  Romberg was 
negative, and the Veteran had no nystagmus.  The examiner 
noted the left perforation of the eardrum was subtotal, but 
no infection was present, and there was no problem with gait 
or vertigo.  Neither was there any symptom of Meniere's 
disease.  The impression was perforated drum on the left with 
a long history of infection.  There was no mastoid soreness 
or infection at the time of the examination.

The March 2006 audio examination report notes the Veteran 
told the examiner his greatest difficulty, in most 
circumstances, was communication, especially in the presence 
of background noise.  The Veteran denied tinnitus.  Otoscopy 
showed abnormality bilaterally.  Inter-test consistency was 
good.  Immitance results on the right side showed normal ear 
canal volume with hepermobile tympanic membrane.  The 
examiner could not proceed with acoustic reflex testing due 
to pressure instability.  Left side imittance showed a flat 
tympanogram with large ear canal volume, and the examiner was 
unable to proceed with acoustic reflex testing.

The puretone results were as follows: Right ear: 500 
Hertz(Hz), 50 decibels (db); 1000 Hz, 50 db; 2000 Hz, 55 db; 
3000 Hz, 55 db; 4000 Hz, 65 db; for an average of 56 db.  
Speech recognition was 94 percent at 81 db.  The examiner 
noted these results showed a moderate to severe sensorineural 
hearing loss at 250 - 8000 Hz, and that speech reception 
threshold was in good agreement with the puretone average.  
The left ear results were: 500 Hz, 100 db; 1000 Hz, 105 db; 
2000 Hz, 100 db; 3000 Hz, 95 db; 4000 Hz, 85 db; for an 
average of 96 db.  The examiner noted these results showed a 
severe to profound mixed loss at 250 - 8000 Hz.  Speech 
recognition was 50 percent at 100 db, which was below the 
puretone average.

Upon receipt of the February and March 2006 examination 
reports, as already noted, the November 2004 rating decision 
continued the Veteran's noncompensable evaluation.  At the 
June 2006 hearing, the Veteran and his daughter noted his 
constant pain and need for antibiotics.  His daughter noted 
she could hardly recall a time when the Veteran was not 
taking antibiotics for his ear.  Also considered by the 
Decision Review Officer were private records.  A January 2005 
entry of a Dr. S notes the Veteran had just completed a 
course of antibiotics.  Physical examination of the left ear 
revealed a large tympanic membrane perforation with exposed 
ossicles.  No cholesteatoma was noted.  Dr. S assessed 
chronic otitis media and mastoiditis.  In July 2005, Dr. S. 
noted some mild granulation.  

The Decision Review Officer in June 2006 determined the 
Veteran met or approximated the criteria for otitis media 
with purulent discharge and allowed the compensable rating.  
He specifically noted there was no basis for a separate 
compensable rating for the Veteran's hearing loss.

The Board finds the evidence of record supports no more than 
a 10 percent rating for the otitis media with purulent 
discharge.  As noted, a 10 percent rating is the maximum 
rating authorized for that disability.  38 C.F.R. § 4.87, 
Diagnostic Code 6200.  VA outpatient records note treatment 
for subsequent left ear infections, but there are no entries 
that note purulent discharge, or symptomatology that would 
meet or approximate a higher rating.

As concerns the Veteran's hearing loss, the Board first notes 
the puretone results do not show an exceptional pattern of 
hearing impairment in the right ear.  38 C.F.R. § 4.86.  
While it manifested at 55 db or higher in all of the required 
frequencies but one, 1000 Hz, as noted above, the hearing 
loss criteria are applied in a mechanical manner.  Lendenman.  
Thus, the Board may not find the Veteran's right ear 
approximated an exceptional pattern.  Further, the examiner 
did not find or certify that the speech discrimination test 
was inappropriate for the Veteran.  See 38 C.F.R. § 4.85.  

In light of these factors, the numeric designation for the 
Veteran's hearing loss must be obtained from Table VI, rather 
than VIA.  Table VI shows the Veteran's right ear loss 
represented a Roman Numeral Level I loss, and his left ear 
loss represented a Roman Numeral Level IX loss.  Table VII 
show these values to intersect at the 0 percent, or 
noncompensable level.  While the Veteran may well use cotton 
in his ears on a daily basis, applicable regulations do not 
allow the hearing test to be conducted in the manner he 
suggests.  Further, hearing aids, if worn, must be removed 
for the test as well.  Thus, the Board is constrained to find 
the Veteran's bilateral hearing loss more nearly approximates 
a noncompensable rating than a higher rating.  38 C.F.R. 
§ 4.7.  

The Board acknowledges the hearing test reports conducted by 
the Veteran's private providers.  They did not include db 
levels at all the Hz levels for the left ear.  Further, there 
is no indication that speech discrimination was determined by 
using the Maryland CNC test, which is required by VA.  See 
38 C.F.R. § 4.85.  In light of the fact the Veteran's 
bilateral hearing loss manifests at the noncompensable level, 
there is no basis for special monthly compensation.  See 
38 C.F.R. § 3.384.

As concerns the level of the Veteran's functional impairment 
on his ordinary daily activities, see 38 C.F.R. § 4.10, the 
outpatient records note he was referred for hearing aids, as 
his examiners noted he was a candidate for amplification.  A 
February 2005 outpatient entry notes the Veteran declined a 
hearing aid, as he told the examiner he did not want to walk 
around with a hearing aid hanging in his ear.  There is no 
evidence that he has lost work due to this disorder during 
the appellate term.

Thus, the Board finds the Veteran's chronic otitis media with 
purulent discharge more nearly approximates a 10 percent 
rating, and his bilateral hearing loss a noncompensable 
rating.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.85, 4.87, Diagnostic 
Code 6100-6200.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).

Finally, there is no basis on which to disagree with the 
Decision Review Officer that the Veteran's disability picture 
does not present such an exceptional case so as to merit 
referral for extraschedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1).  First, the Board notes the Veteran's 
disability is fully contemplated by the rating criteria, 
which is the first criterion that must be met.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  Thus, the Board affirms the 
Decision Review Officer's determination to not refer this 
case.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

Entitlement to a total evaluation higher than 10 percent for 
bilateral otitis media with hearing loss and perforated left 
ear drum is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


